United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
U.S. POSTAL SERVICE, POSTAL SERVICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 13-1958
Issued: March 18, 2014

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 12, 2013 appellant filed a timely appeal from a May 24, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than 15 percent permanent impairment of the
right upper extremity for which she received a schedule award.
FACTUAL HISTORY
On March 10, 2004 appellant, then a 55-year-old letter carrier filed an occupational
disease claim alleging that she developed inflammation of the left wrist, middle finger and thumb
while performing repetitive work duties. OWCP accepted her claim for de Quervain’s disease of
1

5 U.S.C. §§ 8101-8193.

the left wrist.2 It authorized arthroscopic surgery on appellant’s right shoulder, which was
performed on February 21 and May 2, 2007.
Appellant submitted an October 17, 2006 right shoulder x-ray that revealed moderate
osteoarthritis in the right shoulder joint, acromion osteophyte formation and mild right
acromioclavicular joint osteoarthritis. A November 20, 2006 magnetic resonance imaging (MRI)
scan of the right shoulder which revealed a supraspinatus and infraspinatus tendinosis with
suspected superimposed small full thickness tear in the anterior aspect of the supraspinatus distal
tendon and a partial tear of the subscapularis tendon.
Appellant came under the treatment of Dr. Mike Dean, a Board-certified orthopedist,
from January 29 to July 9, 2007 for right shoulder pain. Dr. Dean noted limited range of motion
of the right shoulder and an MRI scan revealed a rotator cuff tear. He diagnosed rotator cuff tear
of the right shoulder and bursitis of the right shoulder. On February 21, 2007 Dr. Dean
performed an arthroscopic subacromial decompression of the right shoulder, arthroscopic repair
of the rotator cuff tear and biceps tenodesis and diagnosed right shoulder impingement
syndrome, large supraspinatus and infraspinatus tear and biceps partial rupture. On May 2, 2007
he performed a manipulation under anesthesia of the right shoulder and diagnosed right shoulder
postoperative adhesive capsulitis. On July 9, 2007 Dr. Dean noted that appellant was
progressing well postoperatively but had pain and stiffness.
Appellant filed a claim for a schedule award. In a March 9, 2010 letter, OWCP requested
that she provide a report from her physician, which evaluates the extent of permanent
impairment of the bilateral upper extremities under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides).3
OWCP referred appellant for a second opinion to Dr. Jerome Carter, a Board-certified
orthopedist, for an impairment rating pursuant to the A.M.A., Guides. In a March 6, 2013 report,
Dr. Carter noted her history and findings. Palpation of the right shoulder revealed tenderness at
cortacoids area; the impingement, drawer and crepitation test was negative. Right wrist
palpation was normal, Finkelstein’s, Phalen’s and Tinel’s tests were negative. Sensation at the
median, radial and ulnar nerves was normal. Dr. Carter opined that appellant had reached
maximum medical improvement. He noted active right shoulder range of motion for flexion of
125 degrees, extension of 25 degrees, abduction of 95 degrees, adduction of 30 degrees, internal
rotation of 70 degrees and external rotation of 80 degrees. Right wrist range of motion for
2

Appellant filed an occupational disease claim in July 2003 that was accepted for bilateral carpal tunnel
syndrome and bilateral lateral epicondylitis, claim number xxxxxx655. On February 6, 2009 she was granted a
schedule award for eight percent left arm impairment due to loss of wrist range of motion. A claim for a July 21,
2003 injury was accepted for right finger fracture, claim number xxxxxx296. A claim for a March 8, 2004 injury
was accepted for left wrist tenosynovitis, claim number xxxxxx010. A claim for a May 2, 2006 injury was accepted
for right shoulder sprain and right disorder of the bursae tendon, claim number xxxxxx395. In this claim, appellant
was granted a schedule award for 14 percent right arm impairment on January 21, 2009 due to loss of shoulder range
of motion and one percent right arm impairment on November 9, 2011 due to her wrist injury. She appealed her
claim to the Board and in a decision dated July 19, 2012, the Board affirmed the November 9, 2011 OWCP decision.
Docket No. 12-622. These claims have been combined with the present claim.
3

A.M.A., Guides (6th ed. 2008).

2

flexion was 60 degrees, extension 60 degrees, ulnar deviation 30 degrees and radial deviation
20 degrees. Dr. Carter noted positive tenderness to palpation at cortacoids. The Neer, Empty
Can, Hawkins and Crossed Arm Adduction tests were positive on the right. There was mild right
shoulder crepitus. Bilateral upper extremity reflexes were normal and sensory examination and
motor examination was 4/5 on the right. The right wrist was normal to palpation as was range of
motion.
Sensory, motor and reflexes were normal but right grip strength was diminished.
Phalen’s and Tinel’s test were negative, with pain intermittently increased with use of right hand.
Dr. Carter diagnosed right radial styloid tenosynovitis under Table 15-3, Wrist Regional Grid,
page 395 of the A.M.A., Guides, for the wrist pain, nonspecific wrist pain postacute injury or
surgery. Appellant had a class 1 rating for history of painful injury, residual symptoms without
consistent objective findings, with a default rating of one percent arm impairment. Dr. Carter
noted that, pursuant to the Adjustment Grid: Functional History, Table 15-7, she was assigned a
grade modifier 1, mild problem, with pain/symptoms with strenuous/vigorous activity. For the
Physical Examination Adjustment, Table 15-8, appellant was assigned a grade modifier 1 for
mild problem, minimal palpatory findings, increased pain with constant use. For the Clinical
Studies Adjustment, Table 15-9, appellant was assigned a grade modifier zero. Dr. Carter noted
that the respective adjustments yielded a net adjustment of -1. This resulted in a grade B and
zero percent arm impairment. For the right shoulder, under Table 15-34, A.M.A., Guides, at
page 475, Dr. Carter found 11 percent right arm impairment due to loss of shoulder range of
motion. Under Table 15-34, he determined that flexion of 125 degrees equaled three percent
impairment, extension of 25 degrees equaled one percent impairment, abduction of 95 degrees
equaled three percent impairment, adduction of 30 degrees equaled one percent impairment,
external rotation of 80 degrees yielded zero percent impairment and internal rotation of
70 degrees equaled two percent impairment.4 Dr. Carter added the range of motion values and
indicated that would result in a 10 percent permanent impairment. He also referred to Table
15-35 and explained that the range of motion deficit qualified for a grade 1 modifier5 and a
functional history grade modifier 2 based on Table 15-7 therefore adjustment was made of +1.
The grade adjustment under Table 15-36, page 477 for net modifier of one was five percent of
total range of motion impairment. He multiplied 10 percent by 5 percent to equal .5 percent,
which was rounded to 1 percent to yield 11 percent right arm impairment for loss of motion to
the right shoulder.
In an April 8, 2013 report, an OWCP medical adviser reviewed the medical record and
concurred in Dr. Carter’s March 6, 2013 findings. The medical adviser indicated that Dr. Carter
properly applied the sixth edition of the A.M.A., Guides to find that appellant had 11 percent
impairment to the right upper extremity for loss of motion of the right shoulder.
On May 15, 2013 OWCP advised the medical adviser of appellant’s previous schedule
awards, including the award for 14 percent impairment of the right arm for an accepted right
shoulder injury. It requested that the medical adviser review the prior schedule awards and

4

Id. at 475.

5

Id. at 477.

3

determine whether she was entitled to an additional schedule award for the right upper extremity
above what was previously granted.
In a May 17, 2013 report, the medical adviser noted that appellant was previously paid
14 percent impairment for the right arm based on loss of motion of the right shoulder and did not
have right arm impairment beyond what was previously granted. He noted that the prior
schedule award for 14 percent impairment of the right upper extremity should be subtracted from
the current determination of 11 percent impairment, which yielded 0 percent additional
impairment for the right upper extremity for loss of motion of the right shoulder.
In a decision dated May 24, 2013, OWCP denied appellant’s claim for an additional
schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.9
For decisions issued beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be
used.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).12 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
GMCS - CDX).13 The grade modifiers are used on the net adjustment formula described above

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

A.M.A., Guides, 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
12

Id. at 387-419.

13

Id. at 411.

4

to calculate a net adjustment. The final impairment grade is determined by adjusting the grade
up or down the default value C, by the calculated net adjustment.14
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical consultant for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides with the medical consultant providing
rationale for the percentage of impairment specified.15
ANALYSIS
OWCP accepted various right arm conditions including carpal tunnel syndrome, finger
fracture, shoulder sprain and disorder of the bursae tendon. It also authorized a February 21,
2007 authorized arthroscopic subacromial decompression of the right shoulder and repair of the
rotator cuff tear. In claim number xxxxxx395, OWCP paid a schedule award for 14 percent right
arm impairment due to the shoulder injury and 1 percent right arm impairment due to the wrist
injury. Appellant requested an additional schedule award.
OWCP referred appellant for a second opinion to Dr. Carter who issued a March 6, 2012
report. Dr. Carter properly found that, in accordance with Table 15-3, Wrist Regional Grid, page
395 of the A.M.A., Guides her impairing diagnosis was a right radial styloid tenosynovitis, for
the wrist pain, nonspecific wrist pain postacute injury or surgery, which he rated as class 1,
painful injury, residual symptoms without consistent objective findings, equal to a 1 percent
upper extremity impairment. He applied the modifiers for functional history, physical
examination and clinical studies found in Table 15-7, Table 15-8 and Table 15-9. Dr. Carter
rated a functional history modifier 1, a physical examination modifier 1 and a modifier 0 for
clinical studies. He applied the net adjustment formula to find zero percent impairment due to
the right wrist condition under the sixth edition of the A.M.A., Guides.
For the right shoulder, Dr. Carter rated appellant in accordance with Table 15-34, page
475 of the A.M.A., Guides, for lost shoulder range of motion. He found that flexion of 125
degrees equaled three percent impairment, extension of 25 degrees equaled one percent
impairment, abduction of 95 degrees equaled three percent impairment, adduction of 30 degrees
equaled one percent impairment, external rotation of 80 degrees equaled zero percent impairment
and internal rotation of 70 degrees equaled two percent impairment.16 Dr. Carter added the range
of motion values to equal 10 percent default impairment. He also referred to Table 15-35 and
explained that the range of motion deficit qualified for a grade 1 modifier17 and a functional
history grade modifier 2 based on Table 15-7, yielded an adjustment modifier +1. Under Table
15-36, page 477 a net modifier of one was 5 percent of total range of motion impairment.
Dr. Carter multiplied 10 percent by 5 percent to equal .5 percent which was rounded to one
14

Id. at 411-12.

15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
16

A.M.A., Guides 475.

17

Id. at 477.

5

percent to yield 11 percent arm impairment for the right shoulder condition under the A.M.A.,
Guides.
Dr. Carter properly explained his calculations under the sixth edition of the A.M.A.,
Guides. An OWCP medical adviser reviewed his report and agreed with his determination.
There is no current medical evidence in the record, in accordance with the A.M.A., Guides,
which supports that appellant sustained a higher impairment. The Board finds that the weight of
medical evidence establishes that she has 11 percent right arm impairment attributable to her
shoulder condition and no ratable impairment due to her right wrist condition. The medical
adviser properly noted that appellant was previously paid 14 percent impairment for the right
upper extremity based on loss of motion of the right shoulder and was not entitled to an
additional schedule award for the right arm above what was previously granted.18
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly denied appellants request for an additional schedule
award for the right upper extremity.

18

FECA provides for reduction of compensation for subsequent injury to the same body member. It provides that
schedule award compensation is reduced by the compensation paid for an earlier injury where the compensation in
both cases are for impairment of the same member or function and where it is determined that the compensation for
the later disability in whole or part would duplicate the compensation payable for the preexisting disability.
5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

6

ORDER
IT IS HEREBY ORDERED that the May 24, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 18, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

